Citation Nr: 0127347	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-09 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from October 1954 to September 
1956.  The veteran died in November 2000.  The appellant is 
the veteran's widow.

This appeal arises from a May 2001 rating decision from the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.


REMAND

In this case, the record is inadequate to fully evaluate the 
appellant's claim.  Of record are service medical records and 
a death certificate for the veteran.  The death certificate 
indicates that the veteran died in November 2000 at a private 
hospital of congestive failure and cirrhosis of the liver.  
There is no indication of whether there was an autopsy.  The 
hospital records from the time of the veteran's death are not 
of record.  Based on the evidence currently of record, it is 
unclear as to why the appellant is contending that the 
veteran's death is service connected.  Additionally, it is 
not clear that the appellant was informed of what evidence 
she could submit to support her claim for service connection 
for the cause of the veteran's death.  Specifically, 
information showing the onset of liver disease and other 
pathology in the years after service.  In view of the change 
of law set forth below, such notice is required.

Therefore, the appellant is hereby offered an opportunity to 
set forth clearly what relationship she believes exists 
between service, service-connected disability and/or the 
cause of death.  She is also informed that she should 
describe any available evidence in support of this 
contention, including any private provider statements or 
treatment records.  As part of this the terminal hospital 
records for the veteran should be obtained as well as any VA 
treatment records if so indicated.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide VA 
examinations, where such examinations may substantiate 
entitlement to the benefit sought.  On Remand, the RO must 
assure that the provisions of this new Act are complied with 
to the extent they apply to the instant issues.  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
These too are for application by the RO on remand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. § 5103A (West Supp. 2001) and 
the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied. 

2.  The RO should contact the appellant 
and have her identify treatment records 
for the veteran relating to her claim for 
service connection for the cause of the 
veteran's death.  Thereafter, the RO 
should obtain legible copies of all 
records that are identified, including 
terminal hospital records, VA treatment 
records, if any, and any private provider 
statements and/or treatment records.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and her 
representative should also be informed of 
the negative results. 

3.  Thereafter, any additional 
appropriate development should be 
provided, including obtaining a medical 
opinion regarding whether it is at least 
as likely as not that the cause of the 
veteran's death was related to military 
service or to a disability that was of 
service origin.  Such opinion may or may 
not be indicated, pending the records (if 
any) obtained as a result of the 
preceding paragraphs. 

4.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should include a discussion of all 
evidence received since the last 
statement of the case was issued.  The 
appellant and her representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




